 



Exhibit 10.3
EXECUTION VERSION


 
 
ADMINISTRATION AGREEMENT
between
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-3,
as Issuer,
SANTANDER CONSUMER USA INC.,
as Administrator
U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
Dated as of October 18, 2007
 
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
1.
  Duties of the Administrator     1  
2.
  Records     3  
3.
  Compensation; Payment of Fees and Expenses     3  
4.
  Independence of the Administrator     3  
5.
  No Joint Venture     3  
6.
  Other Activities of the Administrator     4  
7.
  Representations and Warranties of the Administrator     4  
8.
  Administrator Termination Events; Termination of the Administrator     5  
9.
  Action upon Termination or Removal     6  
10.
  Liens     6  
11.
  Notices     6  
12.
  Amendments     8  
13.
  Governing Law; Submission to Jurisdiction     9  
14.
  Headings     10  
15.
  Counterparts     10  
16.
  Severability of Provisions     10  
17.
  Not Applicable to Santander Consumer in Other Capacities     10  
18.
  Benefits of the Administration Agreement     10  
19.
  Assignment     10  
20.
  Nonpetition Covenant     11  
21.
  Limitation of Liability     11  
22.
  Limitation of Rights     11  

i 



--------------------------------------------------------------------------------



 



     THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of October 18,
2007, is between SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-3, a Delaware
statutory trust (the “Issuer”), U.S. BANK TRUST NATIONAL ASSOCIATION, a national
banking association, not in its individual capacity, but solely as Owner Trustee
of the Issuer (the “Owner Trustee”), SANTANDER CONSUMER USA INC., an Illinois
corporation, as administrator (“Santander Consumer” or the “Administrator”), and
Wells Fargo Bank, National Association, a national banking association organized
under the laws of the United States, as indenture trustee (the “Indenture
Trustee”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned such terms in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (the “Sale and Servicing Agreement”) by
and between Santander Drive Auto Receivables LLC, as seller, the Issuer, the
Administrator, as servicer, and the Indenture Trustee, as indenture trustee.
WITNESSETH:
     WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and has
entered into certain agreements in connection therewith, including, (i) the Sale
and Servicing Agreement, (ii) the Indenture, (iii) the Note Depository
Agreement, (iv) the Trust Agreement, (v) the Interest Rate Swap Agreement,
(vi) the Intercreditor Agreement, (vii) each reimbursement agreement relating to
each Reserve Account Letter of Credit, and (viii) the Insurance Agreement (each
of the agreements referred to in clauses (i) through (viii) are referred to
herein collectively as the “Issuer Documents”);
     WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;
     WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee
are required to perform certain duties;
     WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as Owner Trustee), and to provide such additional services consistent
with this Agreement and the Issuer Documents as the Issuer may from time to time
request;
     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
     1. Duties of the Administrator.
     (a) Duties with Respect to the Issuer Documents. The Administrator shall
perform all of its duties as Administrator under this Agreement, all duties
expressly assigned to it under the Issuer Documents and the duties and
obligations of the Issuer and the Owner Trustee (if any) under the Issuer
Documents; provided, however, except as

1



--------------------------------------------------------------------------------



 



otherwise provided in the Issuer Documents, that the Administrator shall have no
obligation to make any payment required to be made by the Issuer under any
Issuer Document. In addition, the Administrator shall consult with the Issuer,
the Indenture Trustee, the Insurer and the Owner Trustee regarding its duties
and obligations under the Issuer Documents. The Administrator shall monitor the
performance of the Issuer and the Owner Trustee and shall advise the Issuer, the
Indenture Trustee, the Insurer and the Owner Trustee when action is necessary to
comply with the Issuer’s and the Owner Trustee’s duties and obligations under
the Issuer Documents. The Administrator shall perform such calculations, shall
execute and deliver all Issuer Orders and Officer’s Certificates required of the
Issuer under the Issuer Documents and shall prepare for execution by the Issuer
or the Owner Trustee or shall cause the preparation by other appropriate persons
of all such documents, reports, filings, instruments, certificates, opinions,
financial statements and accounting books and records as it shall be the duty of
the Issuer or the Owner Trustee (in its capacity as owner trustee) to prepare,
file or deliver pursuant to the Issuer Documents or under state and federal tax
and securities laws. In furtherance of the foregoing, the Administrator shall
take all appropriate action that is the duty of the Issuer and the Owner Trustee
(in its capacity as owner trustee) to take pursuant to the Issuer Documents,
including, without limitation, pursuant to Section 5.4 (with respect to the
preparation and filing of tax returns) of the Trust Agreement, and shall prepare
and execute on behalf of the Issuer or obtain from the appropriate party all
such documents, reports, filings, instruments, notices, certificates and
opinions as it shall be the duty of the Issuer to prepare, file, obtain or
deliver pursuant to the Issuer Documents or otherwise by law. The Administrator,
on behalf of the Issuer, shall monitor, apply for, obtain and maintain all
licenses, permits, registrations, foreign qualifications, regulatory approvals
and consents required in connection with the conduct of the Issuer’s business
and activities. Upon written request, the Owner Trustee shall execute and
deliver to Santander Consumer a limited power of attorney appointing Santander
Consumer as the Issuer’s agent and attorney-in-fact to prepare, or cause to be
prepared, executed and delivered all such documents, reports, filings,
instruments, certificates and opinions.
     (b) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, take any action that the
Issuer directs the Administrator not to take nor which would result in a
violation or breach of the Issuer’s covenants, agreements or obligations under
any of the Issuer Documents.
     (c) Non-Ministerial Matters; Exceptions to Administrator Duties.
     (i) Notwithstanding anything to the contrary in this Agreement, with
respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

2



--------------------------------------------------------------------------------



 



     (A) the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer;
     (B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators, successor Owner
Trustees, successor Swap Providers or successor Servicers, or the consent to the
assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and
     (C) the removal of the Indenture Trustee.
     (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer or the Issuer directs the Administrator not to take on its behalf.
     (d) In accordance with Section 6.7 of the Sale and Servicing Agreement, in
the event that (i) a Servicer Termination Event has occurred and is continuing
or (ii) Banco Santander, S.A. fails to maintain (a) a credit rating on its
short-term unsecured debt of at least “A-1+” by S&P and at least “Prime-1” by
Moody’s and (b) a long-term rating of at least “A-” by S&P and “A3” by Moody’s,
and if the Controlling Party so directs the Issuer, the Administrator shall
appoint, or shall cause the Issuer to appoint, a backup servicer reasonably
acceptable to the Controlling Party.
     2. Records. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Seller, the
Insurer and the Indenture Trustee at any time during normal business hours. The
Administrator shall furnish to the Owner Trustee, the Indenture Trustee and the
Insurer from time to time such additional information regarding the Issuer or
the Issuer Documents as the Owner Trustee, the Indenture Trustee or the Insurer
shall reasonably request.
     3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $2,500 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.
     4. Independence of the Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.
     5. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate,

3



--------------------------------------------------------------------------------



 



unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.
     6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.
     7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer, the Owner Trustee, the Insurer and the
Indenture Trustee as follows:
     (a) Existence and Power. The Administrator is a corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, full power and authority to own its assets and
operate its business as presently owned or operated, and to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party
or affect the enforceability or collectibility of the Contracts or any other
part of the Collateral. The Administrator has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Contracts or any other part of the Collateral.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party have been duly authorized by all necessary action on the part of the
Administrator and do not contravene or constitute a default under (i) any
applicable law, rule or regulation, (ii) its organizational documents or
(iii) any material indenture or material agreement or instrument to which the
Administrator is a party by which its properties are bound (other than
violations of such laws, rules, regulations, indentures or agreements which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Administrator’s ability to
perform its obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approval,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the Contracts
or any other part of the Collateral or would not materially and adversely affect
the ability of the Administrator to perform its obligations under the
Transaction Documents.

4



--------------------------------------------------------------------------------



 



     (d) Binding Effect. Each Transaction Document to which the Administrator is
a party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
     8. Administrator Termination Events; Termination of the Administrator.
     (a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer and the Insurer with at least sixty
(60) days’ prior written notice.
     (b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator and the Insurer with
at least sixty (60) days’ prior written notice.
     (c) The occurrence of any one of the following events (each, an
“Administrator Termination Event”) shall also entitle the Issuer, subject to
Section 19 hereof, to terminate and replace the Administrator:
     (i) any failure by the Administrator to deliver or cause to be delivered
any required payment to the Indenture Trustee, the Insurer or the Swap Provider
which failure continues unremedied for one Business Day after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee, the Insurer or Noteholders
evidencing at least 25% of Outstanding Notes, voting together as a single class;
     (ii) any failure by the Administrator to duly observe or perform in any
material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer, the
Insurer or the Noteholders, and which continues unremedied for 30 days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee, the
Insurer or Noteholders evidencing at least 25% of Outstanding Notes, voting
together as a single class;
     (iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer, the Insurer or the Noteholders, and
which failure continues unremedied for 30 days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee, the Insurer or Noteholders
evidencing at least 25% of Outstanding Notes, voting together as a single class
(it being understood that any repurchase of a Receivable by Santander Consumer

5



--------------------------------------------------------------------------------



 



pursuant to Section 3.3 of the Contribution Agreement, by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or
     (d) the Administrator suffers a Bankruptcy Event.
     (e) If an Administrator Termination Event shall have occurred, the Issuer
may, subject to Section 19 hereof, by notice given to the Administrator, the
Insurer and the Owner Trustee, terminate all or a portion of the rights and
powers of the Administrator under this Agreement, including the rights of the
Administrator to receive the annual fee for services hereunder for all periods
following such termination; provided, however that such termination shall not
become effective until such time as the Issuer, subject to Section 19 hereof,
shall have appointed a successor Administrator acceptable to the Insurer in the
manner set forth below. Upon any such termination, all rights, powers, duties
and responsibilities of the Administrator under this Agreement shall vest in and
be assumed by any successor Administrator appointed by the Issuer, subject to
Section 19 hereof, pursuant to an administration agreement between the Issuer
and such successor Administrator, containing substantially the same provisions
as this Agreement (including with respect to the compensation of such successor
Administrator), and the successor Administrator is hereby irrevocably authorized
and empowered to execute and deliver, on behalf of the Administrator, as
attorney-in-fact or otherwise, all documents and other instruments, and to do or
accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.
     (f) The Issuer, subject to Section 19 hereof, may with the prior written
consent of the Insurer waive in writing any Administrator Termination Event by
the Administrator in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past Administrator Termination Event,
such Administrator Termination Event shall cease to exist, and any Administrator
Termination Event arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other Administrator Termination Event or impair any right consequent thereon.
     9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal.
     10. Liens. The Administrator will not directly or indirectly create, allow
or suffer to exist any Lien on the Collateral other than Permitted Liens.
     11. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

6



--------------------------------------------------------------------------------



 



  (a)  
if to the Administrator, to:
       
Santander Consumer USA Inc.
8585 North Stemmons Freeway
Suite 1100-N
Dallas, Texas 75247
Attention: Jim W. Moore
Telephone: (214) 634-1110
Facsimile: (214) 237-3570
    (b)  
if to the Issuer, to:
       
Santander Drive Auto Receivables Trust 2007-3
U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Mildred F. Smith
Telephone: (302) 576-3703
Facsimile: (302) 576-3717
    (c)  
if to the Owner Trustee, to:
       
U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Mildred F. Smith
Telephone: (302) 576-3703
Facsimile: (302) 576-3717
    (d)  
if to the Indenture Trustee, to:
       
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street and Marquette Avenue
Minneapolis, MN 55479
Attention: Corporate Trust Services — Asset-Backed
Administration/Santander Drive Auto 2007-3
Telephone: (612) 667-8058
Facsimile: (612) 667-3464
    (e)  
if to the Insurer, to:
       
Financial Guaranty Insurance Company
125 Park Avenue
New York, NY 10017

7



--------------------------------------------------------------------------------



 



     
Attention: Structured Finance Surveillance
Santander Drive Auto Receivables Trust 2007-3
Telephone: (800) 352-0001
Facsimile: (212) 312-3220
Confirmation: (800) 352-0001
Email: SFsurveillance@fgic.com

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid or hand-delivered to
the address of such party as provided above.
     12. Amendments.
     (a) Any term or provision of this Agreement may be amended by the
Administrator, with the prior written consent of the Insurer, without the
consent of the Indenture Trustee, any Noteholder, the Issuer or the Owner
Trustee (subject to Section 12(e) below); provided that such amendment shall
not, as evidenced by an Opinion of Counsel delivered to the Indenture Trustee
and the Insurer materially and adversely affect the interests of the
Noteholders; provided, further, that such amendment shall be deemed not to
materially and adversely affect the interests of any Noteholder, and no Opinion
of Counsel shall be required, if the Rating Agency Condition is satisfied with
respect to such amendment.
     (b) Any term or provision of this Agreement may be amended by the
Administrator, with the prior written consent of the Insurer, but without the
consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee
(subject to Section 12(e) below) or any other Person to add, modify or eliminate
any provisions as may be necessary or advisable in order to enable the Seller,
the Servicer or any of their Affiliates to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle, it
being a condition to any such amendment that the Rating Agency Condition shall
have been satisfied.
     (c) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Indenture Trustee, with the consent of the Insurer and the
Holders of Notes evidencing not less than a majority of the aggregate principal
amount of the Outstanding Notes, voting as a single class, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

8



--------------------------------------------------------------------------------



 



     (d) Prior to the execution of any such amendment, the Administrator shall
provide written notification of the substance of such amendment to each Rating
Agency, the Insurer and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Administrator shall furnish a copy of such
amendment or consent to each Rating Agency, the Owner Trustee, the Insurer and
the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Issuer,
the Owner Trustee, the Insurer and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would expand
the Owner Trustee’s duties or adversely affect the Owner Trustee’s rights,
duties or obligations under this Agreement, the Transaction Documents or
otherwise or the Administrator’s duties and obligations under Section 1 of this
Agreement, without the prior written consent of the Owner Trustee.
     13. Governing Law; Submission to Jurisdiction.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
     (b) Each of the parties hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any

9



--------------------------------------------------------------------------------



 



substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement; and
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
     14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     16. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     17. Not Applicable to Santander Consumer in Other Capacities. Nothing in
this Agreement shall affect any obligation Santander Consumer may have in any
other capacity. Notwithstanding anything in the Issuer Documents to the
contrary, if Santander Consumer is removed as Servicer pursuant to Section 7.1
of the Sale and Servicing Agreement, Santander Consumer shall remain obligated
to perform the administrative duties of the Owner Trustee under the Issuer
Documents in accordance with Section 1(a) hereof, unless the Owner Trustee has
contracted with a third party acceptable to the Controlling Party to discharge
such duties, in accordance with Section 6.2 of the Trust Agreement. Santander
Consumer agrees to provide the indemnification of the Owner Trustee pursuant to
Section 6.2 of the Sale and Servicing Agreement and agrees that this indemnity
will survive the termination of Santander Consumer as Servicer under the Sale
and Servicing Agreement.
     18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture, the Insurer and the
Noteholders, any benefit or any legal or equitable right, remedy or claim under
this Agreement. For the avoidance of doubt, the Owner Trustee and the Insurer
are third party beneficiaries of this Agreement and are entitled to the rights
and benefits hereunder and may enforce the provisions hereof as if they were a
party hereto.
     19. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders and the Insurer of all of the Issuer’s rights under this Agreement.
In addition, the Administrator hereby acknowledges and agrees that for so long
as any Notes are outstanding, the Indenture Trustee will have the right to

10



--------------------------------------------------------------------------------



 



exercise all waivers and consents, rights, remedies, powers, privileges and
claims of the Issuer under this Agreement.
     20. Nonpetition Covenant. Each party hereto agrees that, prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.
     21. Limitation of Liability. Notwithstanding anything contained herein to
the contrary, this Agreement has been executed and delivered by U.S. Bank Trust
National Association, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.
     22. Limitation of Rights. (a) All of the rights of the Insurer in, to and
under this Agreement (including, but not limited to, all of the Insurer’s rights
as a third party beneficiary of this Agreement and all of the Insurer’s rights
to receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Insurance
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Insurer.
[SIGNATURES ON NEXT PAGE]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            SANTANDER DRIVE AUTO RECEIVABLES TRUST
2007-3

By: U.S. BANK TRUST NATIONAL ASSOCIATION,
       not in its individual capacity but solely as Owner Trustee
      By:   /s/ Annette Morgan        Name: Annette E. Morgan       Title:
  Trust Officer       U.S. BANK TRUST NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Owner Trustee
      By:   /s/ Annette Morgan        Name: Annette E. Morgan       Title:
  Trust Officer    

S-1



--------------------------------------------------------------------------------



 



            SANTANDER CONSUMER USA INC., as Administrator
      By:   /s/ Jim W. Moore        Name: Jim W. Moore       Title:   Vice
President    

S-2



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
      By:   /s/ Marianna Stershic        Name: Marianna C. Stershic       Title:
  Vice President    

S-3



--------------------------------------------------------------------------------



 



Joinder of Servicer:
SANTANDER CONSUMER USA INC., as Servicer, joins in this Agreement solely for
purposes of Section 3.

            SANTANDER CONSUMER USA INC., as Servicer
      By:   /s/ Jim W. Moore        Name: Jim W. Moore       Title:   Vice
President    

S-4